Citation Nr: 0501216	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-18 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for weakness of 
the right hand due to Charcot-Marie-Tooth disease, currently 
rated as 50 percent disabling. 

2.  Entitlement to an increased evaluation for weakness of 
the left hand due to Charcot-Marie-Tooth disease, currently 
rated as 40 percent disabling.

3  Entitlement to an earlier effective date than March 2, 
2001 for increased evaluation for weakness of both hands due 
to Charcot-Marie-Tooth disease.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  In October 
2004, the Board received a statement along with attached VA 
medical records from the veteran pertaining to his 
disabilities currently on appeal.  The veteran did not submit 
a waiver of initial consideration of this evidence by the RO 
and the RO did not issue a supplemental statement of the case 
on the appealed issues addressing such evidence.   In 
Disabled Am. Veterans (DAV) v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003), the Federal Circuit Court 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  In light of the Federal Circuit 
decision discussed above, the most appropriate action would 
be to remand this claim to the RO for initial consideration 
of the additional evidence submitted in October 2004.  
Accordingly, a remand is required for consideration of this 
evidence by the RO and the issuance of an SSOC.

Additionally, the veteran, in the October 2004 additional 
evidence, stated that his disability had worsened.  In this 
regard, VA's General Counsel has indicated that when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

In his notice of disagreement, the veteran indicated that he 
was awarded Social Security Administration disability (SSA) 
benefits in September 2001.  It does not appear that the RO 
attempted to obtain these records, nor do the SSA records 
appear to be included in the claims file.  The SSA records 
may be pertinent to the claim on appeal.  Appropriate action 
to obtain all records associated with any Social Security 
claim must be accomplished before adjudication can be made on 
the merits.  See generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992) (VA must obtain records form the Social 
Security Administration and give appropriate consideration 
and weight to such evidence in determining whether to award 
or deny VA benefits).

In addition, as the veteran stated in his notice of 
disagreement that he is no longer employed, the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service- connected disabilities (TDIU) 
has been raised.  In VAOGCPREC 6- 96 (August 16, 1996), VA 
General Counsel stated that in such instances where the 
appealed issue concerns entitlement to an increased rating 
for a service-connected disability, the Board would have 
jurisdiction to address as a component of the increased 
rating claim, the question of entitlement to a TDIU provided 
the claim is based solely upon the disability or disabilities 
which are the subject of the increased rating claim.  See 
also VAOGCPREC. 12-2001 (July 6, 2001); Roberson v. Principi, 
251 F.3d 1384 (Fed.Cir. 2001).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC should contact the Social 
Security Administration and request 
copies of any decisions regarding and 
disability claims made by the veteran 
together with copies of all medical 
evidence associated with such claims.

2.  Obtain all VA medical records from 
April 2004 to present and associate with 
claims file.

3.  After completion of # 1 & 2 above, 
schedule the veteran for a VA examination 
to determine the nature and severity of 
weakness in both the right and left hands 
due to Charcot-Marie-Tooth disease.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected disabilities.  Any 
indicated studies, including an X-ray 
study, and range of motion testing in 
degrees should be performed.  In 
reporting the results of range of motion 
testing, the examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups; and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected disabilities 
of his hands on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 
C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice of the scheduled 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should review the new medical evidence 
and re-adjudicate the veteran's claims, 
to include a claim for TDIU.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




